Exhibit 10.1



Certain portions of this agreement, for which confidential treatment has been
requested,
have been omitted and filed separately with the Securities and Exchange
Commission.
Sections of the agreement where portions have been omitted have been identified
in the text.
RESTATED
DEL MONTE FOODS RETAIL BROKERAGE AGREEMENT
          THIS AGREEMENT, effective as of the last date following the signatures
set forth below (the “Effective Date”) between DEL MONTE CORPORATION, a
corporation with its main business office at One Market @ The Landmark, San
Francisco, California 94105, hereinafter called “Client,” and ADVANTAGE SALES
AND MARKETING LLC, a limited liability company with its main business office at
19100 Von Karman Avenue, Suite 600, Irvine, California 92612, hereinafter called
“Broker.”
          WHEREAS, Client distributes food and beverage products for human and
animal consumption under various brands including but not limited to DEL MONTE,
S&W, CONTADINA, STARKIST, EATWELL, 9 LIVES, KIBBLES ‘N BITS, COLLEGE INN, MEOW
MIX, ALLEY CAT and MILK-BONE;
          WHEREAS, Client desires that Broker act as a broker in connection with
the servicing, promotion, and sale of those food and beverage products listed on
Attachment A (“Products”), which attachment Client may modify , with written
notice to Broker, from time to time, and Broker desires to so act;
          NOW, THEREFORE, Client, in consideration of certain agreements
hereinafter set forth and to be performed by Broker, hereby appoints Broker to
act as broker in connection with the servicing, promotion, and sale of the
Products at the applicable brokerage rates and to the classes of trade listed on
Attachment B-1 and Attachment B-2 (“Accounts”) for direct buying accounts
located within Broker’s assigned territory listed on Attachment C (“Territory”),
and Broker, in consideration of the commissions specified herein, agrees to so
act.
          The parties mutually agree as follows:
     1. All Sales Subject to Client’s Terms and Conditions. All Products
represented by Broker shall be sold subject to Client’s prices, terms,
conditions, and confirmation by Client at its main office, and in amounts and
assortments authorized by, and to customers approved by Client. Broker shall so
advise the trade in receiving orders. Broker shall not solicit nor accept orders
from buyers located outside Broker’s assigned territory or assigned area of
responsibility and no commissions will be paid on any such orders whether
confirmed or not. Broker agrees to assist Client in the collection of all due
invoices. All remittances due to Client shall be made by customers directly to
Client, unless otherwise instructed by Client. Broker understands that a
customer’s order shall be subject to credit approval by Client and that Client
shall be the sole judge of a customer’s credit-worthiness. If for any reason a
customer does not accept delivery or if Client does not effect delivery to a
customer because in Client’s judgment customer’s credit standing is impaired,
Client shall be entitled to sell or otherwise dispose of Products and in such
event Broker shall be entitled to no commission thereon. All orders shall be
booked and transmitted in the name of the actual customer.
     2. Commission; Full Compensation. For Products sold by Broker to direct
accounts located within Broker’s territory and confirmed by the main office of
Client, and subject to the terms and conditions set forth in this Agreement,
Broker shall be entitled to commissions computed as indicated on Attachment B.
Such commissions shall be based on [**]*. Client shall not be liable for any
costs or expenses of Broker in connection with any services performed hereunder
or the operation or maintenance of Broker’s places of business. The commissions
specified herein shall constitute full compensation to Broker for all services
hereunder.
     3. Promotional Programs and Trade Spending. Broker shall accurately and
completely convey to customers Client’s terms and conditions of sale and all
terms and conditions of promotional programs in which the customer is eligible
to participate. Broker shall accurately and completely convey terms and
conditions of any promotional program. Broker shall use best efforts to ensure
that trade spending by Broker’s customers does not exceed amounts established by
the Client. In the event that trade spending by Broker’s customers exceeds such
amounts per SBU on a per market basis (“Overspends”) and such Overspends are the
direct result of the gross negligence or willful misconduct of Broker’s or
Broker’s employees, Client shall have the right to set-off the amount of such
Overspends against commissions earned and to be earned by the Broker. Broker
shall be responsible for managing customer deductions and program performance
(including Overspends and
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 



--------------------------------------------------------------------------------



 



unauthorized performance) but shall have no financial obligation to Client for
such Overspends and/or unauthorized performance other than if such event is a
direct result of the gross negligence or willful misconduct of Broker or
Broker’s employees. Broker’s commissions shall be adjusted only as provided for
herein and in accordance with Client’s Deduction Management Policy set forth on
Attachment D, as such policy may be modified, with written notice to Broker,
from time to time.
     4. Compliance with Law. Broker agrees to act in accordance with applicable
federal, state and local laws. Broker agrees not to pay or transfer any part of
commissions received from Client to anyone other than employees of Broker other
than as required by law. Broker warrants and represents that no customer or
account or representative thereof, or governmental employee, has any ownership
or financial interest, direct or indirect, in Broker. Broker agrees to indemnify
Client for expenses and losses incurred by Client and caused by Broker’s gross
negligence or actions in violation of the terms of this Agreement, or in
violation of any laws, regulations, or policies of Client, or without written
authorization of Client. Client agrees to indemnify and hold harmless Broker
from and against any and all claims, demands, actions, proceedings and costs
(including reasonable attorneys’ fees), in any way resulting from the gross
negligence of Client, its employees, or agents in the performance of this
Agreement, and any loss or injury resulting from and/or arising out of products,
point of sale materials and/or other product related materials and/or goods,
supplied in connection with this Agreement, including but not limited to, any
defect in merchandise, or the purpose or use of any product manufactured,
produced or distributed by Client, except to the extent of Broker’s
responsibility set forth in the preceding sentence.
     5. Fair and Equitable. Client’s policy is to treat all competitive
customers on a fair, equal, and proportionate basis. Broker agrees to follow
such policy in representing the Products under this Agreement.
     6. Ownership of Records. Files and records maintained by Broker and
directly relating to transactions between Client and Client’s customers are the
property of Client and shall be delivered to Client promptly following the
written request by Client for such records. Broker acknowledges that failure to
promptly release records to Client may cause irreparable harm to Client, and
that Client shall be entitled to immediate injunctive relief to obtain such
records in addition to other remedies available at law. During the term of this
Agreement Broker shall maintain custody of such Client records in accordance
with Broker’s internal policies, however such records shall not be kept for a
period shorter than as required by applicable laws, rules and regulations; and
shall permit Client or its agent(s), upon reasonable notice, to inspect and copy
such records at Client’s sole expense at a mutually agreed upon time. Broker may
make copies of such records for its internal use.

  7.  (a)   Services. Client shall establish quarterly and annual performance
objectives in consultation with Broker and Broker shall accomplish the
objectives so established and agreed upon by Client and Broker. Broker agrees to
provide services as customary in the marketplace in connection with the
servicing, promotion and sale of products comparable to the Products. Services
shall include but not be limited to (a) retail store coverage at the frequency
and depth of coverage as agreed to with Client and as provided on Attachment
B-1; (b) retail services to assure the availability for sale of Products to the
consumer on the selling floor of all retail stores; (c) category management
services including but not limited to development of new item presentations,
development of business reviews for customers and Del Monte sales personnel,
item assortment work utilizing Client Category Management Systems and other
assortment tools, customizing Client corporate presentations for local
customers, complete post promotional analysis, utilizing ASMkting Spectra tools
for Consumer/Shopper insights, and creating production plan-o-grams for all
appropriate Client categories, (d) promptly providing at Client’s request
consumer marketing information which shall include but not be limited to the
areas of competitive activity, customer coverage, product distribution, national
marketing information, and other reasonable information as requested by Client;
(e) activities designed to achieve all retail objectives of Client regarding
distribution, shelf placement, pricing, and promotional merchandising support;
(f) removing from sale Products not meeting Client’s standards or policies,
(g) reporting retail conditions as requested by Client, (h) invoice management
and recovery of unauthorized deductions and customer Overspends and timely
validation and clearing of open deduction balances in accordance with Client
objectives as defined for each fiscal year, (i) Atlas maintenance, and
(j) conveying to Client information concerning customers’ credit-worthiness or
changes in financial condition. In addition, Broker shall provide the Dedicated
Client Team resources as described on Attachment E hereto. Services provided
hereunder shall not include services provided by divisions of Broker which are
not customarily included as part of the principal/broker relationship, including
services provided by Broker’s Integrated Marketing Solutions and CPG3 divisions
and/or any retail specific coverage service options, not specifically set forth
in this Agreement. Services not covered by this Agreement shall be provided by
Broker pursuant to a separate written contract.     (b)   Personnel. In
performing services hereunder, Broker agrees to dedicate a sufficient number of
personnel to effectively accomplish Client’s business objectives within the time
frames set by Client. Client and Broker agree to meet annually (and more often
as deemed necessary by Client) to establish necessary staffing levels,
expertise, objectives and goals. Broker shall retain responsibility for
supervising Broker personnel. With respect to manager level employees and above,
Client acting in good faith shall have the right to disqualify persons from
working on Client’s account and shall have the right to approve persons before
they are assigned to Client’s account.

2



--------------------------------------------------------------------------------



 



  (c)   Training. Broker acknowledges that training is essential to the
successful and consistent achievement of Client’s sales development objectives.
Broker agrees to provide transitional and ongoing training as directed by Client
to its personnel servicing Client’s account to the extent necessary or
appropriate to accomplish Broker’s obligations under this Agreement. Broker
shall designate and shall identify to Client regional training supervisors to
provide ongoing training to Broker personnel. Broker acknowledges that ongoing
training among Broker’s personnel shall be Broker’s responsibility and that
Client’s responsibility shall be limited to providing training guidance and
direction to Broker’s regional training supervisors.     (d)   Retailer
Services. Client acknowledges that subject to the terms of this Agreement,
Broker shall act as an exclusive broker to Client in connection with the
servicing, promotion and sale of the Products for the customers and classes of
trade listed on Attachment B for the assigned territory listed on Attachment C.
If a retailer performs similar services as those contemplated by Broker under
this Agreement (“Retailer Services”) and the Retailer charges Client (or deducts
amounts due to Client) for the Retailer Services, Client shall not deduct any
amounts from Broker’s commissions related to such charges.

     8. Confidential Information. Broker and Client each acknowledges that from
time to time each party to this Agreement will have access to certain
confidential and proprietary information and systems of the other party (the
“Disclosing Party”) which is generally not available to or known by the public,
in which the Disclosing Party has a legitimate protectable interest and which
has particular value to the Disclosing Party, the disclosure of which could be
harmful to the Disclosing Party’s interests (the “Confidential Information”).
During the term of this Agreement and for a period of five (5) years thereafter,
Broker and Client each agree that it shall not directly or indirectly disclose
such Confidential Information to any third party except as required by law or
regulation or use any Confidential Information for any purposes not expressly
authorized in writing by the Disclosing Party. Confidential Information means
any and all information, whether disclosed in writing or orally, identified as
confidential by the Disclosing Party. For purposes of this Agreement, Client
information relating to Client business strategies, deal rates, promotional
rates, marketing plans, new item introductions and business development
opportunities shall be considered Confidential Information. Confidential
Information may also include, but is not limited to: business models and plans,
proprietary computer software and sales planning and execution processes,
information and/or knowledge regarding products, processes, techniques, trade
secrets, strategies and programs, financial data, vendor and customer
relationships, methods of operation and other information or materials in any
form proprietary to a party. For purposes of this Agreement, Confidential
Information shall not include the following:

  (a)   Information available in the public domain, not as a result of the
violation of any undertaking herein;     (b)   Information available to either
party on a non-confidential basis prior to disclosure of it by the other party;
    (c)   Information that is available from a third party, provided that such
source is not violating any duty or agreement of confidentiality;     (d)  
Information that is independently developed by a party and such independent
development can be reasonably substantiated; or     (e)   Information that is
required to be disclosed by law or legal process.

     9. Non-Solicitation. During the term of this Agreement and for a period of
six (6) months following its termination, the parties agree not to, without the
prior approval of the other party (which approval shall be provided in writing
or e-mail), solicit or induce any employee of the other, either directly or
indirectly, to leave such employment and/or become an employee of the other or
any company affiliated with or related to such party. Notwithstanding the
foregoing, a general solicitation, such as through a newspaper, website or trade
journal, and any hiring related thereto, shall not be prohibited by this
section.
     10. No Diversion. Broker agrees not to divert Products to markets outside
the United States, and agrees not to divert Products between markets within its
assigned United States territory.

3



--------------------------------------------------------------------------------



 



     11. Insurance. Broker agrees to purchase and maintain throughout the term
of this Agreement and for [**]* following expiration or earlier termination of
this Agreement, general liability and employee theft (crime) insurance naming
Client as an additional insured as respects its handling of the Client’s account
with minimum liability limits of [**]* per occurrence. Client shall, at its own
expense, obtain and maintain throughout the term of this Agreement and for two
(2) years following expiration or earlier termination of this Agreement,
Commercial general liability insurance on an occurrence coverage form, including
but not limited to coverage for product liability and personal & advertising
injury providing protection in the amount of at least five million dollars
($5,000,000.00) per occurrence and annual aggregate against any claims, suits,
losses or damages arising as a result of this Agreement.. Each of Broker and
Client shall have the other named as an additional insured under one another’s
liability insurance policy and shall provide the other with a certificate of
insurance evidencing such coverage. Such certificate of insurance shall provide
that such insurance is not subject to cancellation without at least thirty
(30) days’ prior written notice to the other party.
     12. Software. Any software provided by Client (“Software”) is provided
pursuant to a license which shall terminate upon the termination of this
Agreement. Usage of such Software shall be subject to the following conditions:
(a) it is licensed for installation on a single computer only, (b) it may not be
copied except for reasonable backup and archival purposes only, (c) it may not
be sold, rented, leased, or transferred to any other party except in connection
with a permitted assignment pursuant to Section 17 hereof, (d) use shall be
limited to Client’s business only and it may not be used for any other purpose,
and (e) it may not be reverse-engineered, decompiled, disassembled or modified.
Broker shall not create any derivatives of Software and shall not remove any
product identification, copyright notices or other indicia or ownership. Upon
the termination of this Agreement, Broker shall remove all Software from the
computer on which it resides and return to Client or destroy any media or
materials holding, describing or otherwise related to such Software.

  13.  (a)   Term. This Agreement shall have an initial term beginning on the
Effective Date and ending on April 30, 2009. Thereafter, the Agreement shall
automatically renew for successive additional terms of one year each (to run
concurrent with Client’s fiscal year) unless Client or Broker provides written
notice of non-renewal at least thirty (30) days prior to the expiration of the
then current term. Notwithstanding the foregoing, either party may terminate
this Agreement at any time, effective immediately upon written notice if it has
good cause for termination. Without limiting the applicable law, the following
circumstances shall constitute good cause for termination:

  (i)   the other party shall be in material breach of any of its obligations
under this Agreement and, where the breach involves an ongoing obligation that
is capable of cure, such party shall have failed to cure such breach within
thirty (30) days after receiving written notice from the other party of the
existence of such breach. For purposes of this section, “material breach” shall
include, without limitation, any failure by Broker to substantially achieve
quarterly or annual qualitative and/or quantitative performance objectives;
comply with Client’s Deduction Management Policy (provided that Broker may
comply with the document retention requirements of such policy by transferring
covered documents to Client); and comply with Client’s Sales Policy and
Procedures, Manual and such other policies and procedures as Client may issue
from time to time that are agreed to in writing by Client and Broker; “material
breach” shall also include Client’s failure to compensate Broker in accordance
with the terms of this Agreement; or     (ii)   the other party shall have
become insolvent or filed a petition in bankruptcy, or entered into a
composition with its creditors, or had a receiver appointed for its assets, or
become the subject of any winding up of its business or any judicial proceeding
relating to or arising out of its financial condition.

  (b)   Orders after Termination. Immediately upon notice of termination being
served by either party, Client shall have the right to obtain orders through
another broker or sales office and Broker shall have the right to offer its
services to third parties, subject to the confidentiality provisions set forth
herein. Since Broker will not be obtaining such Client orders, Broker shall have
no right to a commission on said orders. However, Broker shall continue to
receive the commission and bonus amounts as applicable provided in this
Agreement for any orders, which are obtained by Broker and are actually shipped
prior to the termination date. Client is not obligated to accept orders from
Broker for shipment after the termination date.     (c)   Coverage/Commission
Adjustments. Notwithstanding any other provision of this Agreement, Client shall
have the option to modify this Agreement to implement changes in coverage or
services (i.e., converting coverage to retail-only coverage and/or converting
services to services payable on a fee-for-service basis) upon thirty (30) days’
written notice to Broker. In the event Client exercises this option, commissions
payable hereunder shall be adjusted to reflect modified Broker responsibilities,
as agreed to by Client and Broker.

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

4



--------------------------------------------------------------------------------



 



  (d)   Termination Upon Coverage/Commission Adjustment. In the event that the
parties are unable to agree on amounts payable for such modified Broker
responsibilities as set forth in Section 13(d), either party shall have the
option to terminate this Agreement upon thirty (30) days’ written notice to the
other party.

     14. Audit. Client shall have the right to inspect and copy Broker’s books
and records to the extent such books and records directly relate to Client’s
business. Such inspection shall be conducted by Client or Client’s authorized
accountants during regular business hours upon at least fourteen (14) days
written notice to Broker at a time mutually agreed upon by Broker and Client.
The cost of any such audit shall be borne by Client. Broker agrees to maintain
its records in accordance with generally accepted accounting principles and to
conform its accounting practices (to the extent they relate to Client’s business
and to the extent consistent with generally accepted accounting principles) to
reasonable recommendations made by Client’s accountants. As reasonably requested
by Client, Broker shall demonstrate to Client that it has appropriate internal
controls in place with respect to financial transactions affecting Client or
bank accounts maintained on Client’s behalf. For purposes of validating
compliance with the Sarbanes-Oxley Act of 2002, Section 404, unless Broker is
able to provide a SAS 70, Type 2 internal controls report of a reasonable scope
prepared by a nationally recognized accounting firm covering a period of greater
than six months and including at least one month of the last six months of
Client’s Fiscal Year, Client or its designated accountants shall have the right
to audit such controls on an annual basis and Broker agrees to discuss and
reasonably consider control improvements reasonably requested by Client. Client
will provide Broker with at least thirty (30) days prior written notice of its
intent to perform the controls audit, will agree with Broker on a schedule for
the audit and will conduct the audit during normal business hours. This
Article 14 shall survive the termination or expiration of this Agreement for a
period of two (2) years.
     15. Conflicts. Broker shall not interview to represent competitive products
within the fruit, vegetable, tomato, specialty bean, processed seafood, pet
food, pet snacks, and broth categories without Client’s prior written consent,
which consent shall not be withheld if Broker can reasonably demonstrate to
Client that the proposed representation will not negatively impact Client’s
business. For purposes of this Agreement, if Broker obtains Client’s consent to
interview to represent competitive products within the aforementioned
categories, such consent shall also act as Client’s consent and approval for
Broker to act as a broker for such competitive product(s).
     16. No Agent. Except as Broker may be specifically authorized in writing by
Client, nothing herein contained shall be construed as authorizing Broker to
bind Client in any way nor as constituting Broker an agent or representative of
Client. Broker shall have no authority to make any expenditure on behalf of
Client without Client’s prior written consent.
     17. Entire Agreement. This Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof, and supersedes all prior
or contemporaneous agreements and understandings, whether oral or written, with
respect to the same subject matter. In the event any provision of this Agreement
is found void or unenforceable, the remainder of this Agreement shall remain in
full force and effect. This Agreement may not be altered or amended except in a
writing executed by both parties. This Agreement may not be assigned without the
prior written consent of the other party. Notwithstanding the foregoing, either
party may assign this Agreement without the other party’s prior written consent
to any entity which is directly or indirectly controlled by or under common
control with such party, to any successor entity, or to any entity which shall
acquire a business segment of such party. This Agreement is subject to attached
Attachments, which are incorporated fully herein.
     18. Governing Law; Arbitration. This Agreement shall be governed by
California law, without reference to the conflicts of laws principles thereof.
Except for breaches of Section 6 and Section 8, any dispute arising out of or
related to this Agreement, including the termination thereof, shall be resolved
through binding arbitration in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (“AAA”). The arbitration shall take
place before a single arbitrator mutually selected by the parties in San
Francisco, California. The prevailing party in such dispute shall be awarded its
attorneys’ fees and costs, in addition to any other relief deemed appropriate,
and such award may be entered in any court of competent jurisdiction. In the
event the parties are unable to agree to a single arbitrator within fifteen
(15) days of the demand by either party for arbitration, the arbitrator shall be
appointed by the AAA upon application by either party. Where Broker has breached
Section 6 by failing to promptly release records to Client or where either party
has breached Section 8 by improperly disclosing or using Confidential
Information, the non-breaching party shall be entitled to immediate injunctive
relief without a showing of harm upon application to any court of competent
jurisdiction.
     19. Notices. Any and all notices or other communications required or
permitted by this Agreement or by law to be served on or given to the other
party hereto shall be in writing, addressed to a senior officer of the other
party at its principal business address, and shall be deemed duly served
(a) when personally delivered, (b) three days after deposit in the United States
mail, first class delivery, return receipt requested, or (c) two days after
deposit with a nationally recognized overnight courier service. If to Broker:
Advantage Sales & Marketing, Sonny King, CEO, 19100 Von Karman Avenue,
Suite 600, Irvine, California 92612, with a copy to Tania King, General
Counsel., and if to Client: Del Monte Corporation, Attn: Executive Vice
President, Sales, One Market @ The Landmark, San Francisco, California 94105,
with a copy to General Counsel.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

                DEL MONTE CORPORATION   ADVANTAGE SALES AND MARKETING
 
           
By
  /s/ Timothy A. Cole   By   /s/ Sonny King
 
           
 
  Timothy A. Cole   Name:   Sonny King
 
  Executive Vice President, Sales   Title:   Chief Executive Officer
 
           
 
           
 
           
Date:
  11/04 /08   Date:   9/25/08

6



--------------------------------------------------------------------------------



 



ATTACHMENT A
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT
Products

                          1.       Del Monte Brands
 
                            •   DEL MONTE Brand Dry Retail Grocery Products
 
                            •   CONTADINA Brand Dry Retail Grocery Products
 
                            •   All SNAP-E-TOM Brand Retail Products
 
                            •   SUNFRESH Canned Retail Grocery Products
 
                            •   S&W Brand Retail Grocery Products
 
                            •   Hi Continental Brands (ARGO, DOUBLE LUCK,
MISSION, etc. to the extent sold through normal retail grocery customers and as
otherwise covered by this Agreement)
 
                        2.       Del Monte Pet Products
 
                       
 
  •   BISCUITS   •   BLEND DRY CAT   •   CANINE CARRY-OUTS
 
  •   CHOICE BLEND DRY   •   CUTS   •   CYCLE
 
  •   GRAVY TRAIN   •   JERKY TREATS   •   KEN-L RATION PREM
 
  •   KEN-L RATION SPEC   •   KIBBLES ‘N BITS   •   MEATY BONE
 
  •   NATURE’S RECIPE   •   9 LIVES   •   PUP-PERONI
 
  •   POUNCE   •   PUSS ‘N BOOTS CHOICE   •   REWARD
 
  •   REWARD DINNER   •   ROUNDS   •   SCOOBY SNACKS
 
  •   SKIPPY   •   SNAUSAGES   •   TARTAR CHECK
 
  •   TENDER CHOPS DRY   •   WAGWELLS   •   MEOW MIX
 
  •   ALLEY CAT   •   MILK-BONE        
 
                        3.       Seafood
 
                            •   STARKIST     •   EATWELL
 
                        4.       COLLEGE INN BROTH
 
                        5.       Produce (Products packed in glass or plastic
for distribution in the produce or refrigerated sections)
 
                            •   DM Fruit Naturals     •   ORCHARD SELECT Fruit
in Glass/Plastic     •   SUNFRESH fruit in Glass/Plastic     •   SUNFRESH Hearts
of Palm Products

 



--------------------------------------------------------------------------------



 



ATTACHMENT B-1
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT
Applicable Brokerage Rates/Classes of Trade/Other Compensation
Brokerage Commissions shall be computed where applicable on the billed sales to
the customers and classes of trade set forth below. Effective as of the
Effective Date and subject to the exclusions set forth herein, Brokerage
Commissions shall be paid at the commission rates set forth below applied to
Client’s adjusted base delivered price (see provision 2 of Agreement).
Commission rates and/or other payments for services under this Agreement may be
amended upon mutual agreement by the parties in writing.

               
A.
  Del Monte Brands, Del Monte Pet Products (Retail),
Seafood (except frozen), College Inn Broth, Produce
(except as indicated on Schedule B-2)   Applicable Base Brokerage
Rate  
 
  I.   Retail Grocery Customers      
 
      (except Wal*Mart Super Center Retail – see below)      
 
           •     Non-Produce     [**]*  
 
           •     Produce     [**]*
 
             
 
  II.   Drug Stores (except as specifically indicated)     [**]*
 
             
 
  III.   Dollar Stores (except as specifically indicated)     [**]*
 
             
 
  IV.   Convenience Stores (as specifically agreed)     [**]*
 
             
 
  V.   Administrative Support Customers (CVS, Walgreens      
 
      Rite Aid, Eckerds, Dollar General, Dollar Tree)     [**]*
 
             
 
  VI.   All Channels: Hawaii     [**]*
 
             
 
  VII.   Minor Mass     [**]*
 
             
 
  VIII.   Specialty Distributors     [**]*
 
                  StarKist Frozen     [**]*
 
             
 
  •   HQ Sales & Support     [**]*  
 
  •   Retail Coverage     [**]*  
 
  •   Resets & Remodels     [**]*

Bonuses, if applicable, shall be paid at rates mutually agreed upon by the
parties.
B. Dedicated Retail Team. In addition to the brokerage rates set forth above,
Broker shall be paid a lump sum payment of [**]* monthly for Dedicated Retail
Team (DRT) services in the grocery channel. Services provided by the DRT shall
consist of customary dedicated retail services including the following:
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 



--------------------------------------------------------------------------------



 



Retail Distribution Management
New Product Distribution
Modular Integrity Oversight
Retail Audits
Retail Call Reporting (Date and Location of Retail Calls)
The DRT shall perform services for all Client customers in the grocery channel
(including the national retailers directly serviced by Client (identified on
Attachment C hereto) and those retail grocery accounts managed by Louis F.
Leeper Company), as defined in the agreed deployment model.
C. In-Store Execution/Reset Activity. Client shall pay to Broker a monthly
payment for all grocery channel in-store execution and reset activity based on
(i) actual labor support supplied during a month (at Broker’s published retail
service rates), and (ii) to the extent applicable, Client’s pro-rata share of
customer charges for in-store execution/reset activity. Broker in-store
execution/reset activity shall be performed in accordance with plans and budgets
approved in advance by Client. Broker shall submit a detailed invoice for
in-store execution/reset activity to Client by the fifteenth day of the month
following the month in which such services were performed. All charges set forth
in such invoice shall be substantiated by reasonable supporting documentation or
records. Payment for In-Store Execution/Reset Activity shall be capped at [**]*
per Client fiscal year.
D. Other Services. Broker shall perform such other services as specified by
Client at rates and subject to terms mutually agreed to by Client and Broker.
E. Wal*Mart Super Center and Division I Retail Coverage

             
 
1.     Retail Calls    
 
      (Covering Del Monte Brands, Pet Products, Seafood, College Inn Broth and
Produce)    
 
           
 
      - Frequency TBD by Del Monte   [**]*
 
           
 
      Estimated length of average call at WMSC   [**]*.
 
      Estimated length of average call at Division I   [**]*.
 
      Estimated length of average call at Neighborhood Markets   [**]*
 
           
 
2.     Store Set Up    
 
      A.      - New Store   [**]*
 
      B.      - Existing Stores   [**]*

F. Development Projects
     As directed by Client and agreed to by Broker, to be paid on a per-project
basis.
G. Back Office Support Services
     As mutually agreed by the parties.
H. Exclusions:
Institutional (except for food service items ordered by covered retail
customers, as agreed by Client)
Government and Military
Club
Private Label
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 



--------------------------------------------------------------------------------



 



Vending
Food Ingredients
Export
As set forth herein

 



--------------------------------------------------------------------------------



 



ATTACHMENT B-2
Exclusions
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT
Broker shall not receive brokerage commissions on sales of Client’s products to
the following customers unless they are specifically designated on Attachment C:

     
Direct Mass Merchandising
   
 
   
Wal*Mart
  Sam’s
Wal*Mart Super Center
  Warehouse Club
      (See WMSC Retail, Attach. B-1)
  Costco
Wal*Mart Neighborhood Markets
  Wholesale Depot
 
  BJ’s
 
  Max Club
 
  Price Mart
 
   
National Retailers
  Leeper Customers
 
   
Kroger (Coordinated and West)
Safeway
Publix
  Those customers in the Pittsburgh/Cleveland territory serviced by Louis F.
Leeper Co. an and its affiliates
Delhaize
   
Meijer
   
HEB
   
K-Mart
   

Provided, however, that Broker shall be compensated as mutually agreed by the
parties for back office support services provided to Client.
Dollar Stores
Family Dollar
Big Lots
Grocery Outlet
Bargain Wholesale
Pet Specialty
PetCo
PetSmart
Pet Supplies Plus
Pet Supermarkets
Pet Specialty distributors
Produce
No commission payable with respect to those markets identified on Schedule B-2

 



--------------------------------------------------------------------------------



 



SCHEDULE B-2
EXCLUDED PRODUCE MARKETS
Oklahoma
Kansas City
Chicago
Milwaukee
Minneapolis
Nash Finch
Newell
Boston
Buffalo
Cleveland
Detroit
Grand Rapids
Pittsburgh
Syracuse
Atlanta
Salt Lake City
Phoenix
Safeway
San Francisco
San Francisco All Other

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT
Items: Del Monte Brands, Pet Products, Seafood, College Inn Broth, Produce
Channel: Retail Grocery Customers (except those identified in Attachment B-2)
All direct-buying customers in the following markets with Broker codes:

             
S4308
  LOS ANGELES   S4359   JEWEL
S4309
  PHOENIX   S4360   SHAWS
S4310
  SALT LAKE CITY   S4364   SAVE-A-LOT
S4312
  DENVER   S4365   SUPERVALU CENTRAL REGION
S4311
  HAWAII   S4366   SUPERVALU MW/SE REG
S4313
  SAN FRANCISCO   S4367   SUPERVALU NORTH/NW REG
S4314
  PORTLAND/SEATTLE   S4368   SUPERVALU EASTERN REG
S4316
  DALLAS   S4390   GIANT CARLISLE
S4317
  HOUSTON   S4391   STOP & SHOP/GIANT-MD
S4318
  WEST TEXAS   S4392   BOSTON A/O
S4319
  MEMPHIS   S4393   ALBANY
S4326
  KANSAS CITY   S4394   C&S (EXCL PATHMARK)
S4327
  DES MOINES/OMAHA   S4395   A&P
S4328
  ST. LOUIS   S4396   A/O NEW YORK
S4329
  INDY/LOUISVILLE   S4397   HARRISBURG
S4330
  CINCINNATI   S4398   BALTIMORE/WASHINGTON
S4331
  CHICAGO   S4399   NEW YORK (WKFN/PATH)
S4332
  MILWAUKEE   S4400   BUFFALO
S4333
  NASH FINCH   S4401   SYRACUSE
S4334
  DETROIT   S4404   FLORIDA
S4335
  GRAND RAPIDS   S4405   NEW ORLEANS
S4352
  ACME   S4406   GREENVILLE
S4353
  ALBERTSONS BREA   S4407   BIRMINGHAM
S4355
  ALBERTSONS DRUG DIV   S4408   ATLANTA
S4356
  ALBERTSONS DALLAS/FT. WORTH   S4409   CHARLOTTE
S4357
  ALBERTSONS PLANT CITY   S4410   NASHVILLE/KNOXVILLE
S4358
  ALBERTSONS NO. CALIFORNIA   S4421   TOPS

Channel: Drug Stores (except as specifically indicated)
All direct-buying customers in the following markets with Broker codes:

     
HNA288
  CHAIN DRUG
HNA805
  A/O DRUG

 



--------------------------------------------------------------------------------



 



Channel: Dollar Stores (except as specifically indicated)
All direct-buying customers in the following markets with Broker codes:

     
HNA804
  A/O DOLLAR
HNA806
  CORE DOLLAR

Channel: Convenience Stores (except as specifically agreed)
All direct-buying customers in the following markets with Broker codes:

     
HNA219
  C-STORE (Big 4)
HNA767
  A/O C-STORE

Channel: Channels Other
All direct-buying customers in the following markets with Broker codes:

     
HNA769
  MINOR MASS
HNA845
  SPECIALTY DIST.

 



--------------------------------------------------------------------------------



 



ATTACHMENT D
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT

             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  1             7    
DEDUCTION MANAGEMENT
  SUPERSEDES       DATE ISSUED

Purpose:
To ensure that customer deductions are researched and resolved timely ensuring
customer compliance and performance with Del Monte policy on customer level
promotional expenditures and other customer payment activities.
Policy:
Del Monte recognizes customer deductions as one means of performance based funds
settlement. Deductions are researched and validated by Sales Representatives
within guidelines established to enable proper financial accounting and maximize
the likelihood of collection should the deductions be deemed invalid. Deductions
should be addressed by Broker within 60 days. Notwithstanding the foregoing, in
the event the customer does not respond and the deductions cannot be cleared in
such timeframe, Broker shall notify Del Monte. The parties agree and acknowledge
that while Broker shall assist in the deduction and collection process, Broker
is not responsible in the event deductions cannot be cleared or collection is
not successful.
Deduction Process Overview
Customer claims are generally received as a reduction in the invoice check
payment. For most customers deductions are a preferred method of reimbursement
for a claim or billback. Deductions, resulting from the cash application
procedure, are managed in the Deduction Management System (DMS). Deduction
notices are directed and sent to the area accountable for deduction resolution
with any supporting documentation if received from the customer when, after
review by A/R Claims, they cannot be resolved internally.
Customer deduction documentation received from Customers independent of the
check remittance will be forwarded to Sales. Sales is the area accountable to
manage deductions, i.e. Broker or Del Monte Sales Representative. No deduction
documentation is retained by Del Monte A/R and Claims Department. Sales must
retain all deduction and promotion support for seven (7) years. Such deduction
documentation (i.e. proof of performance, contracts, etc.) is either created by
the Sales/Broker representative or is received directly from the customer.
Further, the retention of files is also an internal audit requirement.
Deductions received without documentation or that require Sales involvement are
sent to the appropriate Sales Representative for identification and/or
resolution. Deductions for transportation, logistics or inventory related claims
that are fully documented at the time of cash application are sent to
Transportation for resolution.
If the deduction is valid, the Sales’ agent is responsible for creating a
settlement record in the trade funds system, if applicable, or providing A/R and
Claims Department the promotional detail, e.g. fund number, BPCS promotion/line
number or other information that expenses the deduction to the proper ledger
account. Deductions determined to be invalid are considered disallowed and must
be documented with a letter to the customer requesting repayment of the
deduction. (See Disallowed Deduction procedure).

 



--------------------------------------------------------------------------------



 



Deductions referred to the Sales’ Representative for action are reported on the
Aged Trial Balance (ATB) and can be accessed through the Global Data Warehouse
(GDW) Impromptu Reports. This report itemizes all open transactions by
Broker/Sales market by Business Unit and Customer and by age category.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  2             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED

Sales Responsibilities

  •   Aged Trial Balance (ATB) Management

  o   Aged Trial Balance Reports are available daily and list all items that
have been referred to Sales for action, including disallowed deductions. The
report(s) can be accessed through the Global Data Warehouse (GDW) Impromptu
Reports- DLM Broker- DLM Sales and Marketing – DMS Broker Reports. It is Del
Monte’s expectation that Sales:

  §   Review and react to the items reported within 60 days of deduction
notification, (the date the deduction was referred to Sales).     §   Identify
deduction trends and take a proactive approach in correcting the issue to reduce
or eliminate subsequent occurrences.     §   Take extraordinary issues to the
attention of Sales Management for further involvement and timely decision making

  o   The expected action is either the resolution or collection of the
deduction or identification of the item to other deduction categories, business
units or channels

  •   Deduction Resolution

  o   Promotional

  §   Customer Atlas: Deductions associated to promotions planned in Atlas will
be resolved by creating a Atlas settlement which will generate an adjustment to
DMS that will offset the corresponding deduction. The settlement should be
created after review and validation that the terms of the performance agreement
were satisfied. See Customer Atlas System (Settlements/Payments) policy.     §  
Non Atlas: Deductions to be cleared to promotion expense outside of Atlas must
be returned to A/R Claims with appropriate clearing information, e.g. fund
number or BPCS Promotion/Line Number.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  3             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED



  o   Price

  §   Deductions taken for price discrepancies will be cleared by A/R and Claims
upon receipt of evidence that the incorrect price was billed (reference to
documented price list) with approval from Trade Finance or Customer/Category
Marketing.

  o   Post Audits

  §   Del Monte supports the GMA Joint Industry Committee’s guideline for
presentation of claims within 24 months of the expiration of a deal. Our formal
position with the customer must be that Del Monte adheres to the GMA standard.
If, however, a post audit is received outside of the time frame of Del Monte’s
policy, with appropriate documentation validation must be completed. Claims must
be fully documented with signed deal sheets and invoice information. All price
and promotional audits must be researched.

  •   If found valid and the promotional period to which the claim applies is
still open in Atlas, the deduction should be cleared with offsetting Customer
Trade Funds.     •   If found valid and the claim was received after a
promotional period is closed, the deduction will be returned to A/R Claims and
will be cleared against the Post Audit accrual established by Finance.     •  
If it is determined to be invalid the claim is to be disallowed and must be
documented with a letter of explanation to the customer and a request for
repayment of the deduction. (See Disallowed Deduction procedure).

  o   Coupon

  §   Coupon redemption claims are handled via check payment to the customer by
the Del Monte appointed clearing house. Any deduction taken for coupon
redemption and any other fees associated with coupon redemption are
automatically cleared and forwarded to a member of the Customer Trade Finance
Department for review and collection if required.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  4             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED



  o   Unsaleables and Spoilage – Presently customers can elect one of three
methods for reimbursement of unsaleables:

  -   Off-invoice swell allowance     -   Rate-based bill back     -  
Reclamation Center Invoicing

  §   Deductions for unsaleables taken by those customers who receive an
off-invoice swell allowance will not be accepted and must be disallowed (See
Disallowed Deduction Policy)     §   Rate-based billback deductions are paid via
Del Monte issued A/P check. If a deduction is received, research must be
conducted to determine if payment was made. If a check was issued to the
customer, the deduction will be disallowed (see Disallowed Deduction Policy). If
the payment was not made, and the deduction aligns to the billback rate, the
deduction will be cleared     §   Reclamation center invoices are to be sent by
the Customer to         Del Monte Foods       P.O. Box 26336       Winston
Salem, NC 27114         A/R Claims will validate the processing of the
Customers’ claim by Universal Solutions (USI) and clear as appropriate.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  5             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED



  o   Transportation/Logistics/Inventory

  §   Identification of claim to transportation must be supported with customer
documentation and returned to A/R Claims for reclassification to Transportation
responsibility.     §   Claims for customer inventory returns from warehouse
stock must also include Del Monte’s Return Authorization number.     §   An
expanded policy and procedure for Trans/Logistics is in process

  o   Unilateral Fines and Fees

  §   See “Unilateral Trade Policies and Trade Penalties.” Deductions for this
type will be considered as an indicator of Customer non-compliance to Del Montes
policy and will be disallowed.

  •   Deductions Not Defined to Business Unit

  o   Deductions that cannot be assigned to a Business Unit, e.g. Seafood, Pet
Products, Del Monte Brands, Corporate Brands due to the lack of documentation at
the time of deduction creation will be posted on the Sales ATB as either:

  §   Undefined – Claim or reference number is not a Del Monte invoice number.  
  §   Mixed Brands – Claim or invoice number referenced on the customers’
remittance advice is a Del Monte invoice number and the referenced invoice
contains multiple Business Unit products, e.g., Seafood and Del Monte Brands.

      When the Business Unit is known, the A/R and Claims Group must be notified
to update the deduction with the correct reference. If the deduction is
promotional the item will be classified for interface to Customer Atlas.        
Note: Only promotional deductions with a known Business Unit can be interfaced
to Customer Atlas.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  6             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED



Time Fenced Deductions
Purpose: To improve the timeliness of the overall deduction resolution cycle
ensuring that all deductions are resolved within a finite time frame to
eliminate excessive aging of the deduction portfolio and achieve timely
resolution of open deductions
Procedure: Open deductions greater than 180 days old at the end of each October
fiscal month and any deduction received in the current fiscal year related to
the prior fiscal year that are assigned to the following categories will be
automatically offset against Customer Trade Funds in Customer Atlas or manually
expensed to the customer funds in those channels who do not utilize Customer
Atlas. This offset will reduce funds available for other promotions for the
customers impacted by the adjustments.

  •   Promotions     •   Undefined (Business Unit not specified)     •   Unknown
(Deduction type not specified)     •   Post Audits (Assigned to Atlas)     •  
Disallowed deductions.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  7             7    
DEDUCTION MANAGEMENT
SALES RESPONSIBILITIES
  SUPERSEDES       DATE ISSUED



Del Monte Foods operates on a fiscal year, ending the last Sunday of April or
the first Sunday of May.
The fiscal calendar is based on a 4-4-5 week accounting cycle, where the first
2 months of each quarter are 4 weeks in duration and the 3rd month is 5 weeks.

          Fiscal Month   Number of Weeks
May
    4  
June
    4  
July
    5  
August
    4  
September
    4  
October
    5  
November
    4  
December
    4  
January
    5  
February
    4  
March
    4  
April
    5  

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  1             2    
DISALLOWED DEDUCTIONS
  SUPERSEDES       DATE ISSUED

Purpose:
Customer claims classified as disallowed shall be evaluated and tracked to
identify trends and potential problems. Disallowed deduction claims are often
promotional, pricing, or logistics-related in nature, and include claims that
occur as a result of conflicts between a Del Monte policy and the customer’s
policy. It is the expectation that any customer claim classified as disallowed
be recovered on a timely basis, preferably through cash reimbursement on a
subsequent Del Monte remittance. The Disallowed deduction group within Customer
Financial Services reports and manages this portfolio independently of valid
promotional, price, logistics deduction claims.
Policy:
Customer deductions must be appropriately earned and fully documented. It is Del
Monte’s policy to recover funds taken in error by our customers. The Del Monte
Sales Department and our Broker representatives shall have ultimate
responsibility for the recovery of all disallowed deductions.

  §   All questionable customer deductions are to be carefully researched and
any disallowance of a customer claim must be supported. Disallowed claims should
contain no areas of ‘gray’; Del Monte and/or our brokers should be able to
clearly demonstrate that a customer deduction was taken in error before the
deduction is reclassified as disallowed.     §   Del Monte’s Disallowed
Deductions Group shall review all disallowed claims, to ensure that supporting
documentation provides sufficient proof to enable the customer a basis for
repayment.     §   Customer deductions that are determined to be valid shall be
recognized and not disallowed.     §   Customer deductions classified as
disallowed actively must be pursued so as to be repaid as soon as possible but
no later than 180 days (six months) from disallowed classification date (change
date).     §   Any disallowed claim exceeding 180 days from change date will be
subject to trade fund reductions at the predetermined time fence sweep period.  
  §   Trade funds are not to be used to arbitrarily clear an invalid claim
outside the time fence sweep mechanism. This includes entering claims into Atlas
trade promotional systems against a disallowed deduction.

Procedure:
The following process should be followed for invalid deduction claims.

 



--------------------------------------------------------------------------------



 



             
POLICY & PROCEDURE TITLE
  PAGE   OF   PROCEDURE NO
 
  2             2    
DISALLOWED DEDUCTIONS
  SUPERSEDES       DATE ISSUED

  §   To the extent possible, the Sales Department or Broker representative
should raise the issue of the improper deduction directly with the customer in a
face-to-face meeting or telephone call (prior to formally requesting repayment).
These upfront discussions allow the customer the opportunity to explain the
deduction and may provide a basis for the deduction.     §   If the deduction
issue cannot be resolved through the initial communication with the customer,
the Transportation, Sales Department or Broker Representative shall compose a
letter to the customer that clearly explains why the deduction was denied and
requests repayment.

  -   Letter should be directed to an individual within the customer that has
the authority to initiate repayment and who was initially contacted regarding
the issue. The letter should take the form of a confirmation of the initial
contact.     -   Documentation must accompany the repayment letter that clearly
supports the Company’s position that the deduction is invalid and should be
repaid.

  §   Sales/broker is to forward to appropriate A/R Claims Analyst all
documentation presented to the customer.     §   A/R Claims Analyst is to
forward documentation provided by Sales/broker onto the Disallowed Deduction
Analyst for review.     §   Disallowed Deduction Analyst will review each
disallowed claim and, if properly supported as such, classify the claim into one
of several disallowed tracking categories.     §   Disallowed Deduction Analyst
will aid Sales/broker in the recovery process and directly assist in the pursuit
of collection where relevant.     §   Sales/Broker will be kept informed of
outstanding disallowed issues and balances through global data warehouse
(GDW) reporting, as well as other reporting requested and supplied through the
Disallowed Deduction Analyst.     §   Disallowed Deduction Group will issue
disallowed deduction statistics to Senior Management on a monthly basis,
including total company, logistic, and business unit rolling 12-month average
collection rates. The disallowed deduction balances by customer, business unit,
and fiscal year will also be reported.     §   The ‘Time Fence” policy will
apply to Disallowed Deductions. That policy should be reviewed for particulars.
    §   ATB Data is updated nightly through Global Data Warehouse. Sales is
encouraged to pull their respective ATB regularly.

 



--------------------------------------------------------------------------------



 



ATTACHMENT E
DEL MONTE CORPORATION
RETAIL GROCERY BROKERAGE AGREEMENT
DEDICATED CLIENT TEAM AND RETAIL RESOURCES
Broker acknowledges the importance to Client and to Client’s business of focused
resources dedicated to the exclusive advancement of Client’s interests. Broker
agrees to supply necessary resources to manage Client’s business, and to provide
client team and retail services as mutually agreed upon by the parties.

 